Citation Nr: 0841830	
Decision Date: 12/05/08    Archive Date: 12/17/08	

DOCKET NO.  06-03 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for pes planus of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1994 to August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Houston, Texas.  A review of the record reveals that by 
Decision Review Officer decision dated in July 2008, service 
connection for pes planus of the right foot was granted.  A 
disability of 20 percent was assigned, effective January 22, 
2004, the date of receipt of the veteran's claim for 
disability benefits.  The veteran was assigned a temporary 
total rating based on hospitalization with a period of 
convalescence effective September 11, 2006.  Thereafter, the 
pre hospital rating was reduced to 10 percent, effective 
November 1, 2006.  

At the hearing before the undersigned in October 2008, the 
veteran and his representative withdrew a claim of 
entitlement to service connection for a left foot disability.  
38 C.F.R. § 20.204 (2008).  


FINDINGS OF FACT

1.  VA has determined that the veteran's service-connected 
pes planus of the right foot was 10 percent disabling at the 
time of his entrance onto active duty, with such amount to be 
deducted from the disability percentage reflecting current 
severity.  

2.  The service-connected pes planus of the right foot 
includes a hind foot in valgus and a forefoot in abduction.  
There is tenderness medially around the medial side of the 
foot and plantarly.  The pes planus deformity was described 
in September 2008 as severe in degree.

3.  The medical evidence does not show evidence consistent 
with loss of use of the right foot or findings tantamount to 
amputation of the foot or shortening of the lower extremity.  

CONCLUSION OF LAW

The criteria for the assignment of a schedular rating of 20 
percent, but not more, for pes planus of the right foot have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.322, 
3.326, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5271, 5276, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U. S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service connection, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate the elements of the claim, including notice of 
what is required to establish service connection and how a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and an effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

With regard to the duty to assist the veteran, the Board 
notes that all pertinent examination and treatment records 
have been obtained and made a part of the claims folder to 
the extent that such records have been adequately identified 
or are otherwise available.  The evidence of record includes 
the report of a September 2008 visit with a private 
physician.  This communication was submitted at the video 
conference hearing in October 2008.  The Board has reviewed 
the medical records and finds they are competent and 
sufficiently detailed so as to fairly and accurately rate the 
disability in question.  To that end, the Board will proceed 
to adjudicate the merits of the claim for increase, without 
further remand as to this matter.  38 C.F.R. §§ 3.326, 3.327.  
In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

Increased Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule of Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the recorded history, and each disability must be considered 
from the point of view of the appellant working or seeking to 
work.  38 C.F.R. § 4.2.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected joint disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods or the service-connected disability 
exhibits symptoms that would warrant different ratings."  The 
Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.

By Decision Review Officer decision dated in July 2008, the 
RO granted entitlement to service connection for pes planus 
of the right foot.  A 20 percent rating was assigned, 
effective January 22, 2004, the date of receipt of the claim 
for disability benefits.  A temporary total rating of 100 
percent was assigned, effective September 11, 2006, based on 
surgical or other treatment necessitating convalescence.  The 
pre hospital rating was reduced to 10 percent, effective 
November 1, 2006.  

The disability has been rated under Diagnostic Code 5276.  
That contemplates a 10 percent rating for moderate pes 
planus, with weight bearing line over or medial to great toe, 
inward bowing of the tendo Achilles, pain on manipulation and 
use of the feet, bilateral or unilateral.  A 20 percent 
rating is assigned when the flatfoot is unilateral and severe 
in degree, with objective evidence of marked deformity 
(pronation, abduction, and so forth), pain on manipulation 
and use accentuated, indication of swelling on use, with 
characteristic callosities.  The maximum 30 percent rating 
for unilateral flat foot is assigned when the condition is 
pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71 
a, Code 5276.  

In the alternative, Code 5284 provides for a 20 percent 
rating when there is moderately severe foot injury.  When the 
foot injury is severe, a 30 percent rating is for assignment.  
The note following this code indicates that where there is 
actual loss of use of the foot, a 40 percent rating is for 
assignment.  See 38 C.F.R. § 4.71 a, Diagnostic Code 5167.  

Based on a review of the entire evidence of record, the Board 
finds that a 20 percent rating is warranted for the veteran's 
pes planus of the right foot for the entire period of the 
increased rating claim.  This contemplates a preexisting 10 
percent rating assigned for the pes planus prior to the 
veteran's entrance onto active duty.  Deducting 10 percent 
from the maximum 30 percent rating assignable under Code 5276 
for unilateral pes planus results in the assignment of a 20 
percent rating for the pes planus of the right foot.  

The medical records include the report of a June 2008 
examination of the veteran for rating purposes.  Reference 
was made to review of all service medical records, VA 
treatment records, and private medical records.  It was noted 
the veteran had recently undergone a triple arthrodesis of 
the right foot in September 2006.  Reference was made to an 
entrance physical examination showing moderate pes planus 
bilaterally, with the veteran described as asymptomatic at 
the time of entrance.  Previous podiatry notes from March 
2004 showed plantar fasciitis and heel spur syndrome 
bilaterally.  

Currently, the veteran stated that prolonged standing over 30 
minutes was difficult.  He stated he could not run or jump or 
land on the right foot without severe pain.  He had no 
limitation on walking, but had increased pain on the first 
few steps of the morning and then it would improve.  He could 
walk about two blocks without increased pain in the foot.  He 
did not have inserts in his shoes, but he did wear an ankle 
brace and this helped somewhat.  

On examination, pes planus of the right foot was described as 
severe in degree.  He almost had a "rocker bottom appearing 
foot."  There were multiple well-healed scars over the dorsum 
of the mid foot and over the small puncture wound over the 
inferior heel area from the previous surgery.  There was some 
very limited motion in the ankle.  He had some discomfort at 
the end points, but no pain, fatigue, or incoordination with 
repetitive motion.  There was no subtalar motion.  He had 
hallux rigidus of the great toe and somewhat hyper extended 
the interphalangeal joint of the great toe.  Otherwise, 
neurovascular sensation was intact and there was no evidence 
of plantar fasciitis.  It was stated he had a moderately 
severe pronated mid and forefoot.  With regard to the right 
foot he described mild to moderate intermittent flare-ups 
once or twice a month with no incapacitating events.  

The examiner stated that after review of all the records, the 
veteran had "progressive symptomatic pes planus that required 
a triple arthrodesis.  He still lives in fear about his 
symptoms from that."  

It was noted that X-ray studies of the foot showed orthopedic 
hardware stabilizing a medial calcaneal triple arthrodesis 
with no evidence of loosening of the hardware.  Also, there 
were degenerative changes in the ankle with medial sprain 
extending from the medial malleolus.  The examiner stated the 
veteran had had "progressive collapse of the arch of the 
right foot that had become very symptomatic over time and 
required a very aggressive surgical procedure, that being a 
triple arthrodesis of the hind and mid foot."

Additional and pertinent medical evidence includes the report 
of a September 2008 examination of the veteran by a private 
physician.  It was stated the veteran was a fire fighter who 
had some limitations in his activities because of persistent 
pain in the right ankle.  An examination of the right foot 
showed a severe pes planus deformity.  The veteran had hind 
foot that was in valgus and fore foot in abduction.  He had 
tenderness medially around the medial side of the foot and 
plantarly.  He also had light touch to sensation in the 
dorsal and plantar aspect of the foot.  It was noted he was 
able to move all his toes.  

X-ray studies of the right foot showed a healed subtalar 
arthrodesis and healed talonavicular and calcaneocuboid 
fusions.  He had a fore foot that was in slight abduction and 
a hind foot that was in valgus.  There were bony osteophytes 
of the anterior tibia and of the talar neck.

The examination assessments were:  Right ankle bony 
impingement; right heel triple arthrodesis; and right fore 
foot deformity.  

It was noted the veteran wanted to avoid any kind of surgical 
intervention at the present time.  He was provided with 
medication for pain control and for treating the inflammatory 
component of his condition.  He was to return in several 
weeks for repeat evaluation.  

At the hearing, the veteran and his representative referred 
to persistent pain and discomfort impacting almost all areas 
of his daily functioning.  

Arguably, some of the criteria for rating flat feet overlap 
with limitation of motion of the ankle (for example, pain or 
manipulation of use accentuated), but even assuming that 
limitation motion of an ankle is a separate and distinct 
manifestation, the Board finds that the preponderance of the 
medical evidence is this case is against the finding of more 
than slight limitation of motion of the right ankle.  Thus, a 
separate compensable rating under Code 5271 is not warranted 
for the ankle.

Alternative criteria for rating foot disabilities have been 
considered.  However, they do note afford a basis for an 
increase in the evaluation assigned for the pes planus of the 
right foot.  38 C.F.R. § 4.71 a, Codes 5271, 5272, 5273, 
5274, 5277, 5278, 5279, 5280, 5281, 5282, 5283.

Pain is a listed criterion under Code 5276 and the record 
does not otherwise reflect flare-ups, fatigability, or 
incoordination.  Also, those indications of functional loss 
are applicable only to those codes where the basis for rating 
is limitation of motion, see Johnson v. Brown, 9 Vet. App. 7, 
11, (1996), and Codes 5276 and 5284 do not specifically 
evaluate pes planus or foot injury on the basis of limited 
motion.  For those codes based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, in DeLuca, supra, 
cannot support a higher rating because the Court has held 
that there is no basis for a rating higher than the maximum 
schedular rating for additional limitation of motion due to 
pain or function loss of these provisions.  See VAOPGCPREC 
36-97 (1998); Johnston v. Brown, 10 Vet. App. 80 (1997).  
Here, the veteran would be receiving the maximum evaluation 
but for the existence of pre service disablement previously 
calculated to be 10 percent for the pes planus of the foot 
and the assignment of 20 percent for the service connected 
impairment.  Accordingly, the Board finds that the 
restoration of the pre hospital rating of 20 percent for the 
veteran's pes planus of the right foot, but not a higher 
evaluation, is in order.

ORDER

A rating of 20 percent for pes planus of the right foot is 
allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.   



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


